Citation Nr: 0843410	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-38 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine 
disorder, to include post-operative residuals.
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The veteran served on active duty from January to May 1982, 
and from January 2003 and March 2004.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The issue of entitlement to service connection for a cervical 
spine disorder, to include post-operative residuals, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At entrance to his second tour of active duty service, 
the veteran's audiological function was normal.

2.  Service treatment records show treatment for tinnitus. 

3.  Tinnitus continued to be shown after separation from 
service, which has been related to service.  


CONCLUSION OF LAW

With reasonable doubt resolved in the veteran's favor, 
tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  Service connection may 
also be granted for disabilities which are proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In considering the claim for service connection for tinnitus, 
the Board begins by considering whether his disability 
existed prior to service.  In this regard, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  See 38 U.S.C.A. § 1132.

In assessing whether the veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  Although an enlistment examination is not 
available for his second tour of service, in a pre-deployment 
health assessment completed in December 2002, just one month 
prior to returning to active duty, he indicated that he was 
in "very good" health, and did not list any concerns or 
questions regarding his health. Thus, the Board finds that he 
was sound at time of entrance into active duty, with respect 
to his audiological health.  

Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption.  As such, 
and giving the veteran the benefit of the doubt, the Board 
will proceed under the premise that his tinnitus did not 
preexist service. 

The service treatment records reflect several diagnosis of 
tinnitus. For example, a December 2003 treatment record 
indicated complaints of ringing in his ears for four months.  
Upon evaluation, he was diagnosed with tinnitus.  A medical 
examination completed in February 2004, just prior to his 
separation from service, noted chronic tinnitus in the right 
ear.  In a report of medical history taken at that time, he 
indicated that his right ear had been ringing since September 
2003.  

The Board acknowledges the in-service treatment referable to 
tinnitus. As the service treatment records reflect continuous 
medical treatment for tinnitus, the Board finds that tinnitus 
was shown in service.  

Next, post-service evidence reflects complaints and treatment 
for tinnitus confirming the veteran's on-going treatment.  
For example, at a July 2004 VA audiological examination, he 
indicated that tinnitus had started in September 2003 and was 
constant in nature.  He classified his tinnitus as a "high 
pitched ring." 

In this regard, the Board notes that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Further, service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  On this issue, the evidence is in dispute.

In support of his claim, the Board references a July 2004 
audiology examination.  At that time, he reported hearing 
loss and tinnitus.  The onset of tinnitus was noted to be 
September 2003, constant, and in the right ear.  It was 
described as a "high pitched ring."  The audiologist 
diagnosed tinnitus, which she remarked was "present at the 
end of military service."

On the other hand, at a July 2004 ear disease examination, 
the veteran reported on-going unilateral tinnitus.  After a 
physical examination, the physician diagnosed tinnitus.  He 
concluded that tinnitus "is probably not secondary to 
acoustic trauma which occurred during military career."  
Although the examinations, undertaken just days apart are in 
dispute as to the etiology of the veteran's tinnitus, the 
differing opinions, at the very least, put the etiology in 
equipoise.  

In sum, given that the evaluation of the veteran's 
audiological health was normal at the time of entrance into 
his second tour of active duty service, tinnitus was noted in 
service, tinnitus has been documented within months following 
service, and giving the veteran the benefit of the doubt, the 
Board finds that service connection for tinnitus is 
warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

With respect to the veteran's cervical spine claim, the Board 
finds that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  

Specifically, an April 2004 letter from the veteran's private 
treating physician stated that he had a history of a previous 
cervical spine injury and surgery in 2001.  This previous 
surgery was additionally noted in a June 2001 Report of 
Medical History completed while he was serving in the 
National Guard.  Therefore, a cervical spine disorder existed 
prior to his entrance into the second tour of active duty 
service.
 
Further, the veteran's separation examination in February 
2004 revealed a diagnosis of cervical radiculopathy. 
Additionally, in a Report of Medical History completed at 
that time, he noted that he was currently experiencing back 
and neck pain and had pain in his left arm with numbness in 
his left hand.  An April 2004 letter from his private 
treating physician noted that "the patient while overseas 
began having back and neck pain on December 18, 2003, and was 
seen by a local physician who felt it was a strain.  The 
(veteran's) symptoms progressed.  The (veteran) ultimately 
was diagnosed with a herniated disc at C5-6 and 6-7, and 
ultimately underwent anterior cervical diskectomy and 
interbody fusion at these levels on 03-18-04." 

Moreover, the post-service evidence reflects a worsening in 
the veteran's cervical spine.  In his September 2004 notice 
of disagreement, he acknowledged a pre-existing cervical disc 
problem.  He indicated that he began to experience additional 
problems with his neck and back in December 2003 and into 
January 2004.  He noted that during this time, his pain got 
progressively worse.  In his November 2005 substantive 
appeal, he further explained that his condition was at its 
worst when he wore his helmet and Kevlar vest.

The record, however, does not contain a competent opinion 
addressing whether the veteran's cervical spine disorder 
shown on entry, was aggravated by his second tour of active 
duty.  Such an opinion is critical to the claim, and should 
be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA health care provider 
to review the claims folder and state 
whether it is at least as likely as not 
that the veteran's cervical spine disorder 
indicated upon entrance in January 2003 
was aggravated (i.e., underwent a 
permanent increase in severity) as a 
result of his second tour of active duty 
service. Any opinion should be accompanied 
by a clear rationale consistent with the 
evidence of record.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


